Houghton, J.
(concurring) — I concur with the majority but write separately to emphasize that the facts of this case show how State v. Williams, 142 Wn.2d 17, 11 P.3d 714 (2000), has completely eliminated one of the fundamental policy justifications for the automatic standing doctrine: automatic standing serves to protect the privacy interests of all Washington citizens by deterring illegal police conduct. State v. Simpson, 95 Wn.2d 170, 180, 622 P.2d 1199 (1980) (plurality opinion). In this case, the police invaded Gale’s privacy by ordering her to leave her purse in the car and then searching it. This search was improper under the plurality opinion in State v. Parker, 139 Wn.2d 486, 987 P.2d 73 (1999). Nevertheless, because Williams holds that automatic standing does not allow a defendant to assert the rights of a third person, we are compelled to find that Jones cannot challenge this illegal search, even though this illegal search produced the evidence that forms the basis of Jones’s conviction. Under this result, police will still have incentive to invade the privacy of car passengers in hopes of finding evidence they can use against a driver whom they have legally arrested. Because of Washington’s rules on possession and dominion and control, this incentive is great. See, e.g., State v. Castle, 86 Wn. App. 48, 935 P.2d 656, review denied, 133 Wn.2d 1014 (1997). And as a result, the privacy of Washington citizens remains threatened and the doctrine of automatic standing, as formulated in Williams, fails to serve one of its essential purposes.
Review denied at 144 Wn.2d 1005 (2001).